[Cite as State v. Bailey, 2015-Ohio-5483.]


                       IN THE COURT OF APPEALS OF OHIO
                          FOURTH APPELLATE DISTRICT
                                ROSS COUNTY

STATE OF OHIO,                 :
                               :    Case No. 14CA3461
     Plaintiff-Appellee,       :
                               :
     vs.                       :    DECISION AND JUDGMENT
                               :    ENTRY
BRYAN L. BAILEY,               :
                               :
    Defendant-Appellant.       :    Released: 12/23/15
_____________________________________________________________
                         APPEARANCES:

Christopher T. Junga, Columbus, Ohio, for Appellant.

Matthew Schmidt, Ross County Prosecutor, and Pamela C. Wells, Assistant
Ross County Prosecutor, Chillicothe, Ohio, for Appellee.
_____________________________________________________________

McFarland, A.J.

        {¶1} Bryan L. Bailey appeals his conviction in the Ross County

Court of Common Pleas after a jury convicted him of illegal assembly or

possession of chemicals for the manufacture of drugs, R.C. 2925.041, a

felony of the third degree, and aggravated possession of drugs, R.C.

2925.11, a felony of the first degree. Appellant contends: (1) his speedy trial

rights were violated; (2) he was denied the effective assistance of counsel;

(3) the verdict was against the manifest weight of the evidence; and (4) the

evidence was insufficient to sustain a guilty verdict. Upon review, we find
Ross App. No. 14CA3461                                                                                 2

no merit to Appellant’s arguments. Accordingly, we overrule all

assignments of error and affirm the judgment of the trial court.

                                                FACTS

           {¶2} Appellant, Sherry Anderson, and William Byerly, III were

arrested on October 17, 2013 when law enforcement officers from Ross and

Pickaway counties, working with the US Highway 23 Major Drug Task

Force, executed a search warrant at 17291 S.R. 327 in Laurelville, Ohio

(Ross County).1 Appellant was subsequently indicted by the Ross County

Grand Jury on December 13, 2013 for one count of illegal assembly or

possession of chemicals for the manufacture of drugs. The case number

assigned to this indictment was 13CR456. On the same date a warrant was

issued for Appellant who was lodged at the Ross County Jail.

           {¶3} On December 16, 2013, Appellant was arraigned and the trial

court appointed Attorney Carol Davis to represent Appellant. The matter

was set for jury trial on January 8, 2014. Appellant remained in the Ross

County Jail on bond.

           {¶4} On December 20, 2013, by secret indictment, Appellant was

indicted for aggravated possession of drugs. This indictment also stemmed




1
    Two other persons were present when the warrant was executed: Eldon “Jay” Long and Carly Hinton.
Ross App. No. 14CA3461                                                                                      3

from the October 17, 2013 warrant execution at the Laurelville residence.

The secret indictment was given case number 13CR519.

           {¶5} On December 27, 2013, Appellee filed a motion to compel

discovery. Appellee also requested reciprocal discovery pursuant to Crim.R.

16(C). On January 3, 2014, the court sustained Appellee’s motion to compel

and ordered that discovery be provided by January 3, 2014.

           {¶6} On January 8, 2014, Appellee filed a motion to continue the jury

trial of that date. The reason for the continuance was that a necessary

witness, William Byerly, III, was unavailable for trial. On January 15, 2014,

the trial court ordered trial be continued to January 29, 2014. The court’s

entry specified that the speedy trial provisions of R.C. 2945.71 were tolled.

The trial court also ordered Appellant to submit requested discovery to

Appellee by January 17, 2014. By entry dated January 24, 2014 the two

cases were consolidated.2

           {¶7} On January 28, 2014, Appellant filed a motion to continue trial,

alleging his competency had come into question. On January 30, 2014, the

trial court granted Appellant’s motion to continue. The entry noted the

statutory speedy trial provisions were tolled. On February 4, 2014,

Appellant filed a motion to file his written not guilty by reason of insanity


2
    The court’s entry further stated that all pleadings in the matter would be filed in Case No. 13CR456.
Ross App. No. 14CA3461                                                       4

plea out of rule. On February 4, 2014, Appellant filed a motion for an order

for a competency examination pursuant to R.C. 2945.371.

      {¶8} Appellant filed a pro se motion to dismiss for violation of

speedy trial provisions on February 7, 2014. On February 26, 2014, the trial

court granted an extension of 30 days to complete the competency

evaluation report. The matter was assigned for a competency hearing on

April 10, 2014. The matter was also set for trial on April 29, 2014.

      {¶9} On April 10, 2014, the competency hearing took place. On

April 17, 2014, the trial court’s file-stamped entry stated Appellant was

competent to stand trial. On April 28, 2014, Appellant’s counsel, Carol

Davis, filed a renewed motion for permission to withdraw. A file-stamped

entry dated May 1, 2014 states that counsel’s motion was granted and the

speedy trial provisions of R.C. 2945.71 were tolled as of April 28, 2014.

      {¶10} On May 5, 2014, the trial court granted counsel’s motion to

withdraw and appointed new counsel, Attorney Lori J. Rankin. On May 6,

2014, the trial court’s file-stamped entry stated that, on the court’s own

motion, additional evaluation of Appellant’s competency was to take place.

The speedy trial provisions of R.C. 2945.71 were again tolled. A hearing on

the evaluation was scheduled for June 5, 2014. Trial was scheduled for June
Ross App. No. 14CA3461                                                         5

9, 2014. By the file-stamped entry of June 6, 2014 the trial court found

Appellant was competent to stand trial.

      {¶11} On June 9, 2014, Appellant’s counsel filed a motion to

continue trial due to her own previously scheduled vacation. On June 10,

2014, the trial court granted Appellant’s motion and continued trial to July

10, 2014. The entry noted that the speedy trial provisions were again tolled.

      {¶12} On June 19, 2014, Appellant filed a request for bill of

particulars. On June 20, 2014, Appellant filed a motion for qualified

laboratory analyst for purposes of independent analysis, pursuant to R.C.

2925.51. The trial court granted this motion. On June 25, 2014, Appellant’s

counsel again filed a motion to continue due to a previously scheduled jury

trial. On July 14, 2014, the trial court granted counsel’s motion to continue.

The new trial date was scheduled on September 10, 2014. On July 17, 2014,

Appellee filed a response to the request for bill of particulars.

      {¶13} Appellant’s trial commenced on September 10, 2014. On

September 11, 2014, the Ross County jury found Appellant guilty of both

counts as indicted. Appellant’s judgment entry of sentence was filed

September 22, 2014. On October 6, 2014, Appellant filed notice of appeal.

      {¶14} On October 23, 2014, Appellant again filed a motion to dismiss

based on speedy trial violations. On November 12, 2014, the trial court
Ross App. No. 14CA3461                                                         6

denied Appellant’s motion to dismiss based on the trial court’s lack of

jurisdiction. Where relevant, additional facts are set forth below.

                        ASSIGNMENTS OF ERROR

      “I. THE TRIAL COURT ERRED IN FAILING TO BRING
      DEFENDANT TO TRIAL WITHIN A TIMELY MANNER IN
      VIOLATION OF R.C. 2945.71, THE SIXTH AND
      FOURTEENTH AMENDMENTS TO THE UNITED STATES
      CONSTITUTION, AND SECTION 10, ARTICLE I OF THE
      OHIO CONSTITUTION.

      II. DEFENDANT WAS DENIED HIS CONSTITUTIONAL
      RIGHT TO REPRESENTATION WHEN HE RECEIVED
      INEFFECTIVE ASSISTANCE OF COUNSEL.

      III. THE VERDICT WAS AGAINST THE MANIFEST
      WEIGHT OF THE EVIDENCE.

      IV. THE EVIDENCE WAS INSUFFICIENT TO SUSTAIN A
      VERDICT OF GUILTY.”

           ASSIGNMENT OF ERROR ONE - SPEEDY TRIAL

                       A. STANDARD OF REVIEW

      {¶15} “Upon review of a speedy-trial issue, a court is required to

count the days of delay chargeable to either side and determine whether the

case was tried within applicable time limits.” State v. Bailey, 4th Dist. Scioto

No. 09CA3287, 2010-Ohio-2229, ¶ 56, quoting State v. Sanchez, 110 Ohio

St.3d 274, 2006-Ohio-4478, 853 N.E.2d 283, at ¶ 8. “Our review of a trial

court's decision regarding a motion to dismiss based upon a violation of the

speedy trial provisions involves a mixed question of law and fact.” State v.
Ross App. No. 14CA3461                                                            7

Eldridge, 4th Dist. Scioto No. 02CA2842, 2003-Ohio-1198, at ¶ 5, citing

State v. Brown, 131 Ohio App. 3d 387, 391, 722 N.E.2d 594 (4th Dist. 1998);

State v. Kuhn, 4th Dist. Ross No. 97CA2307, 1998 WL 321535. “We

accord due deference to the trial court's findings of fact if supported by

competent, credible evidence. However, we independently review whether

the trial court properly applied the law to the facts of the case.” Eldridge at

¶ 5, citing Brown at 391, 722 N.E.2d 594. Finally, we must “strictly

construe the speedy trial statutes against the state[.]” Brecksville v. Cook, 75
Ohio St. 3d 53, 57, 1996-Ohio-171, 661 N.E.2d 706.

                           B. LEGAL ANALYSIS

      {¶16} Appellant brings to our attention the fact that he was arrested

on October 17, 2013, and remained in jail during the entire pendency of his

case. Appellant’s trial commenced on September 10, 2014. Appellant

contends his speedy trial rights were violated because the trial occurred well

past the expiration of the 270 days required pursuant to R.C. 2945.71.

Appellant sets forth in his brief the timeline of events occurring in his case

and concludes that his speedy trial protections had been violated by April 28,

2014. By contrast, Appellee asserts that only 252 days of speedy trial time

had expired when Appellant was brought to trial on September 10, 2014.

Appellee also sets forth a timeline and points out Appellant made various
Ross App. No. 14CA3461                                                         8

motions which tolled time in this case. Accordingly, we will review his

arguments under the standard of review for motions to dismiss based on

speedy trial violations, as set forth above.

      {¶17} The Sixth Amendment to the United States Constitution

guarantees an accused the right to a speedy trial in all criminal prosecutions.

State v. Sweat, 4th Dist. Ross No. 14CA3439, 2015-Ohio-2689, ¶ 13. That

guarantee is applicable to the states through the Fourteenth Amendment Due

Process Clause. Klopfer v. North Carolina, 386 U.S. 213, 222-223, 87 S. Ct.
988, (1967). Similar protection is afforded under Section 10, Article I of the

Ohio Constitution. See State v. Meeker, 26 Ohio St. 2d 9, 268 N.E.2d 589

(1971), paragraph one of the syllabus (“The provisions of Section 10, Article

I of the Ohio Constitution and of the Sixth Amendment to the United States

Constitution, as made applicable to the states by the Fourteenth Amendment,

guarantee to a defendant in a criminal case the right to a speedy trial.”).

Furthermore, Ohio law also includes a statutory speedy trial right. See R.C.

2945.71 et seq.

       {¶18} The United States Supreme Court has recognized that delays

are unavoidable in the criminal justice system, and has determined that

whether a prosecution has been constitutionally speedy depends upon the

particular facts and circumstances of each case. Sweat, supra at ¶ 14. See
Ross App. No. 14CA3461                                                                9

Barker v. Wingo, 407 U.S. 514, 522, 92 S. Ct. 2182, (1972). Appellant has

limited his argument to an alleged deprivation of a statutory speedy trial, so

we will address his arguments solely in light of the Ohio statute.

       {¶19} R.C. 2945.71 provides that a person against whom a felony

charge is pending shall be brought to trial within two hundred seventy days

after arrest. Id. at (C)(2). If an accused is in jail in lieu of bail solely on the

pending charge, the statute mandates that each day count as three days for

purposes of speedy trial calculation. Id. at (E). State v. Hernandez, 10th Dist.

Franklin No. 12AP95, 2012-Ohio-4835, ¶ 8. The triple count provision does

not apply when a defendant is being held in custody pursuant to other

charges. State v. MacDonald, 48 Ohio St. 2d 66, 357 N.E.2d 40, 41 (1976).

Moreover, it does not apply when the accused is being held on a parole or

probation violation holder. State v. Brown (1992), 64 Ohio St. 3d 476, 479,

597 N.E.2d 97; State v. Martin (1978), 56 Ohio St. 2d 207, 211, 383 N.E.2d
585. If an accused is not brought to trial within the statutory time limit, the

accused must be discharged. R.C. 2945.73(B). However, R.C. 2945.71 time

limits can be extended for any reason set out in R.C. 2945.72, but those

extensions must be strictly construed against the State. See State v.

Alexander, 4th Dist. Scioto No. 08CA3221, 2009-Ohio-1401, ¶ 17; State v.

Monroe, 4th Dist. Scioto No. 05CA3042, 2007-Ohio-1492, ¶ 27.
Ross App. No. 14CA3461                                                        10

      {¶20} Upon our de novo review of the record, we set forth the

following timeline:

October 17, 2013                Appellant arrested.

December 18, 2013               Appellant served violation of community
                                control on an unrelated 2012 case.

December 20, 2013               Appellant indicted by secret indictment on
                                second charge stemming from October 17,
                                2013 events.

                                Matters consolidated and case set for trial on
                                January 8, 2014.

      {¶21} The parties agree that between October 17, 2013 and

December 18, 2013, Appellant was being held solely on the indictment

stemming from the October 17, 2013 incident. Pursuant to R.C. 2945.71(E),

Appellant’s time, 62 days, was computed as three days for one. As such,

Appellant received credit for 186 days.

January 8, 2014                 State filed motion to continue.

January 25, 2014                Appellant’s sentence of prior case expires.

      {¶22} As of December 18, 2013, Appellant was served with notice of

a community control violation in a 2012 case. On December 20, 2013,

Appellant was indicted a second time for a charge arising from the October

2013 events. The State filed its motion to continue on January 8, 2014.

Between December 18, 2013 and January 8, 2014, 21 days, Appellant was
Ross App. No. 14CA3461                                                       11

being held on two unrelated matters, so he received credit towards speedy

trial, one for one. As such, Appellant has another 21 days counted against

speedy trial.

        {¶23} On January 8, 2014, pursuant to R.C. 2945.72(H), the State’s

motion to continue tolled speedy trial on that date. Appellant contends he

did not agree to this continuance or otherwise waive speedy trial rights

relative to this continuance. However, the State argues its motion to

continue was reasonable because a necessary witness, William Byerly, III,

had not been served despite the State’s requesting service on December 27,

2013.

        {¶24} In State v. Sydenstricker, 4th Dist. Washington No. 96CA15,

1996 WL 740501, *3, we noted the Ohio Supreme Court has held that

continuances granted on the State's motion will toll the running of speedy

trial time if the continuance is reasonable and necessary under the

circumstances of the case. State v. Saffell, 35 Ohio St. 3d 90, 91, 518 N.E.2d
934 (1988). The record must affirmatively demonstrate that the continuance

was reasonable and necessary. Id. A continuance must be journalized before

the expiration of the time limit specified in R.C. 2945.71. State v. King, 70
Ohio St. 3d 158, 162, 1994-Ohio-412, 637 N.E.2d 903, citing State v. Mincy,

2 Ohio St. 3d 6, 441 N.E.2d 571 (1982).
Ross App. No. 14CA3461                                                                               12

           {¶25} Furthermore, the reasonableness of a continuance is

determined by examining the purpose and length of the continuance as

specified in the record. State v. Lee, 48 Ohio St. 2d 208, 210, 357 N.E.2d
1095 (1976). The Supreme Court of Ohio has stated that “it is difficult, if

not unwise, to establish a per se rule of what constitutes ‘reasonableness’

* * * Invariably resolution of such a question depends on the peculiar facts

of a particular case.” State v. Saffell, 35 Ohio St. 3d at 91.3 Reasonableness

is strictly construed against the State. State v. Singer, 50 Ohio St. 2d 103,

109, 362 N.E.2d 1216 (1977). Courts have interpreted a reasonable time to

mean 30 days. State v. Nichols, 4th Dist. Adams No. 12CA955, 2013 WL
425601, ¶ 24. See State v. Barb, 8th Dist. Cuyahoga No. 90768, 2008-Ohio-

5877, ¶ 9; State v. Bailey, 11th Dist. Portage No. 2005-P-0081, 2006-Ohio-

6206, ¶ 19; State v. Saultz, 4th Dist. Ross No. 09CA3133, 2011-Ohio-2018,

¶ 15.

           {¶26} In State v. Pate, 11th Dist. Portage No. 95382, 1996 WL
649145, *3, a continuance was granted because one of the state's primary

witnesses failed to appear after being properly subpoenaed. The Pate court

noted a continuance granted in such a situation does not thwart the intention

of the speedy-trial statutes. As long as the prosecutor used “due diligence”


3
    In Saffell, the applicable speedy trial time limit was 90 days for a first degree misdemeanor.
Ross App. No. 14CA3461                                                          13

to insure the witness's attendance, the court does not abuse its discretion in

granting a continuance on this basis. State v. Reeser, 63 Ohio St. 2d 189, 407
N.E.2d 25 (1980).

      {¶27} In the case sub judice, upon our review of the record, we

conclude the State used due diligence in subpoenaing the necessary witness,

William Byerly, III, for trial. The record reveals the State filed its praecipe

for service of a subpoena on December 27, 2013. The State’s motion to

continue was filed January 8, 2014 and indicated that service on Byerly by

the Fairfield County Sheriff’s Department had been unsuccessful. This was

the State’s only motion for continuance. The trial date was continued to

January 29, 2014 and the entry to that effect was journalized January 15,

2014, which was prior to the expiration of the speedy trial time limit. The

trial court’s entry stated that speedy trial time was tolled pursuant to R.C.

2943.72(H). We agree that due to the State’s January 8, 2014 motion to

continue, the time between January 8, 2014 and the new trial date on January

29, 2014, time would have been reasonably tolled.

January 28, 2014                 Appellant filed motion to continue.

February 4, 2014                 Appellant filed motion for competency.

February 7, 2014                 Appellant filed, pro se, a motion to dismiss.

February 26, 2014                Trial court grants additional 30 days.
Ross App. No. 14CA3461                                                          14

April 10, 2014                     Competency hearing.

April 17, 2014                     Trial court’s entry states Appellant found
                                   competent.

       {¶28} After Appellant’s prior sentence had expired and Appellant

was served with an indictment for a second charge stemming from the

October 13, 2013 events, Appellant was again able to avail himself of the

triple-count provision. However, time was also tolled, pursuant to

Appellant’s motions, beginning on January 28, 2014. On that date,

Appellant filed a motion to continue for the reason that his competency had

come into question. It is well-established that a defense motion to continue

trial tolls the speedy trial clock until the rescheduled trial date. State v.

Caulton, 7th Dist. Mahoning No. 09MA140, 2011-Ohio-6636, ¶ 33; R.C.

2945.72(H); State v. Brown, 7th Dist. Mahoning No. 03-MA-32, 2005-Ohio-

2939, at ¶ 41.

       {¶29} Thereafter, on February 4, 2014, Appellant filed a motion for

competency examination. Under Ohio law, the time within which an

accused must be brought to trial is extended by “[a]ny period during which

the accused is mentally incompetent to stand trial or during which his mental

competence to stand trial is being determined[.]” State v. Blair, 2nd Dist.

Montgomery No. 26256, 2015-Ohio-3604, ¶ 8, quoting R.C. 2945.72(B).

Time remains tolled until the trial court determines competence. Blair,
Ross App. No. 14CA3461 15

supra, at ¶10, citing State v. Palmer, 84 Ohio St. 3d 103, 106-107, 702
N.E.2d 72 (1998). Appellant also filed a pro se motion to dismiss for speedy

trial on February 7, 2014. A motion to dismiss based on a speedy trial

violation stops the speedy trial clock until the motion is resolved. State v.

Davis, 7th Dist. Mahoning No. 08MA80, 2009-Ohio-4639, ¶ 28; State v.

Nottingham, 7th Dist. Belmont No. 05BE39, 2007-Ohio-3040, ¶ 14.4

         {¶30} The trial court ruled on Appellant’s competency on April 17,

2014. Trial was scheduled for April 29, 2014. Between April 17, 2014 and

April 28, 2014, 12 days elapsed. Appellant was given three for one credit

for 12 days, so Appellant received a total credit of 36 days.

April 28, 2014                               Attorney Davis filed a renewed motion for
                                             permission to withdraw.

May 1, 2014                                  Court granted motion to withdraw.

May 5, 2014                                  New counsel appointed.

May 6, 2014                                  Court sua sponte ordered Appellant for a
                                             second competency evaluation.

June 5, 2014                                 Trial scheduled for June 9, 2014.

June 6, 2014                                 Appellant found competent.
4
  Here, we presume the trial court overruled Appellant’s pro se motion to dismiss by virtue of the fact that
on February 26, 2014, by journal entry, the trial court granted Appellant an additional 30 days to obtain a
competency report. See State v. Davis, supra at ¶ 29, (While the judgment entry did not expressly state that
the motion to dismiss was overruled, it could be concluded that it was because the case was set for trial.)
Ross App. No. 14CA3461                                                                                   16

June 9, 2014                                 Appellant’s new counsel filed a motion to
                                             continue trial.

June 10, 2014                                Motion to continue granted. Trial continued
                                             to July 10, 2014.

         {¶31} As of April 28, 2014, time was again tolled, when Appellant’s

counsel filed the renewed motion to withdraw.5 Counsel’s motion set forth

the following facts regarding the request:

         “Communications between Client and Counsel have been
         tenuous, at best, since the commencement of this case. On
         Sunday, April 27, 2014 Counsel arrived at the Law
         Enforcement Center at approximately 10:30 a.m. with the intent
         of preparing Defendant for trial and to review anticipated
         evidence and testimony by the State. Counsel had allocated the
         entire day for said activities. Defendant immediately began
         denigrating Counsel’s legal knowledge related to his defense,
         and asserted repeatedly that his speedy trial rights had been
         violated. Counsel’s attempts to respond fell on deaf ears. He
         continued to repeat selective phrases from statues and denigrate
         Counsel. Effective communication was completely absent.
         Counsel terminated the meeting after approximately 20
         minutes.”

         {¶32} The motion to withdraw was granted on May 1, 2014. New

counsel was appointed on May 5, 2014. Speedy trial time would have begun

running on May 6, 2014, however, on May 6, 2014, the court, sua sponte,

filed a motion for competency. As set forth above, the time is stopped on a

motion for competency determination until the determination is made. This


5
 Although Appellant has argued that his speedy trial rights were violated as of April 28, 2014, by our
calculations, 243 days had run at this point.
Ross App. No. 14CA3461                                                         17

is true even when the trial court raises the issue of competence sua sponte.

Blair, supra, at ¶ 9, citing State v. Nottingham, 7th Dist. Belmont No.

05BE39, 2007-Ohio-3040, ¶ 16; State v. Simpson, 11th Dist. Lake No. 93-L-

014, 1994 WL 587896, *16 (Sept. 30, 1994). The court ruled on Appellant’s

competency a second time on June 6, 2014. At this point, the speedy trial

clock began again.

      {¶33} Although Appellant’s jury trial was set for June 9, 2014,

Appellant’s new counsel filed a motion to continue on June 9, 2014.

Counsel’s reason was that she had a previously scheduled vacation. Cases

have held that crowded dockets, judicial conferences, previously scheduled

vacations for the court and witnesses, and other proceedings taking longer

than anticipated provide cause for reasonable continuances. State v.

Newsome, 8th Dist. Cuyahoga No. 60280, 1998 WL 158863, *3; State v.

Saffell (1988), 35 Ohio St. 3d 90, 518 N.E.2d 934; State v. Lee (1976), 48
Ohio St. 2d 208, 357 N.E.2d 1095; State v. Harr (1992), 81 Ohio App. 3d
244, 610 N.E.2d 1049; and State v. King (1996), 114 Ohio App. 3d 669, 683
N.E.2d 870.

      {¶34} We do not find counsel’s request for a continuance to be

unreasonable. First, Appellant’s actions, in failing to effectively

communicate with his counsel, set in action delays due to counsel’s motion
Ross App. No. 14CA3461                                                         18

to withdraw, the time the withdrawal request was pending, and the

appointment of new counsel who had a previously scheduled vacation. It is

well-recognized that vacations are scheduled months in advance. In this

case, Appellant’s new counsel explained in her motion that airfare, car

rental, and campsite rentals for an out-of-state vacation had been paid for

and scheduled months in advance. On these facts, we do not find the

continuance granted here to be unreasonable. For the three days between

June 6, 2014 and June 9, 2014, Appellant received 9 days credit.

      {¶35} On June 10, 2014, the trial granted counsel’s motion. Trial

was continued to July 10, 2014. Here, time would be tolled from June 9,

2014 until July 10, 2014. In the meantime, Appellant filed various

additional motions.

June 19, 2014                   Appellant’s request for bill of particulars.

June 20, 2014                   Appellant filed motion for independent lab
                                testing.

June 25, 2014                   Appellant filed a motion to continue trial.

July 14, 2014                   Trial court granted motion to continue. Trial
                                continued to September 10, 2014.

      {¶36} When Appellant’s counsel filed the June 25, 2014 motion to

continue, counsel indicated this was due to a conflicting trial which had been

previously scheduled as of March 13, 2014. Counsel attached a copy of the
Ross App. No. 14CA3461                                                       19

trial notice for the conflicting date. Again, we find this request for

continuance to be a reasonable one. And, as set forth above, a defense

motion to continue stops time until the new trial date.

         {¶37} For the foregoing reasons, we find Appellant’s statutory

speedy trial right was not violated. Based on the reasoning set forth above,

substantiated by the filings in the underlying record, we find 252 days of

speedy trial time had expired and Appellant was brought to trial within a

timely fashion. Appellant’s argument that his statutory speedy trial right

was violated has no merit. As such, we overrule his first assignment of

error.

              ASSIGNMENT OF ERROR TWO - INEFFECTIVE
                     ASSISTANCE OF COUNSEL

                         A. STANDARD OF REVIEW

         {¶38} Criminal defendants have a right to counsel, including a right

to the effective assistance from counsel. McMann v. Richardson, 397 U.S.
759, 771, 90 S. Ct. 1441, 25 L. Ed. 2d 763 (1970), fn.14; State v. Stout, 4th

Dist. Gallia No. 07CA5, 2008-Ohio-1366, ¶ 21; State v. Barfield, 4th Dist.

Ross No. 13CA3387, 2015-Ohio-891, ¶8. To establish constitutionally

ineffective assistance of counsel, a criminal defendant must show (1) that his

counsel's performance was deficient and (2) that the deficient performance

prejudiced the defense and deprived him of a fair trial. Strickland v.
Ross App. No. 14CA3461                                                         20

Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984);

State v. Issa, 93 Ohio St. 3d 49, 67, 752 N.E.2d 904 (2001); State v. Goff, 82
Ohio St. 3d 123, 139, 694 N.E.2d 916 (1998). “[A] defendant bears the

burden to show ineffectiveness by demonstrating that counsel's errors were

so serious that he or she failed to function as the counsel guaranteed by the

Sixth Amendment.” State v. Walters, 4th Dist. Washington Nos. 13CA33 &

13CA36, 2014-Ohio-4966, ¶ 23, quoting State v. Gondor, 112 Ohio St. 3d
377, 2006-Ohio-6679, 860 N.E.2d 77, ¶ 62 and State v. Hamblin, 37 Ohio

St.3d 153, 524 N .E.2d 476 (1988).

      {¶39} “In order to show deficient performance, the defendant must

prove that counsel's performance fell below an objective level of reasonable

representation. To show prejudice, the defendant must show a reasonable

probability that, but for counsel's errors, the result of the proceeding would

have been different.” State v. Conway, 109 Ohio St. 3d 412, 2006-Ohio-

2815, 848 N.E.2d 810, ¶ 95. “Failure to establish either element is fatal to

the claim.” State v. Jones, 4th Dist. Scioto No. 06CA3116, 2008-Ohio-968,

¶ 14. “Furthermore, courts may not simply assume the existence of

prejudice, but must require that prejudice be affirmatively demonstrated.”

Walters at ¶ 24. “There are countless ways to provide effective assistance in
Ross App. No. 14CA3461                                                       21

any given case; therefore, judicial scrutiny of counsel's performance must be

highly deferential.” Id . (Citations omitted).

                           B. LEGAL ANALYSIS

      {¶40} Appellant asserts his statutory speedy trial right had expired

prior than he was actually brought to trial. Appellant argues his counsel was

patently deficient for not addressing the pro se motion to dismiss Appellant

filed on his own or moving for dismissal on his own in late April 2014.

Appellee counters that the record shows Appellant received adequate

representation of counsel. Appellee further asserts that since Appellant’s

speedy trial rights were not violated and a motion to dismiss on speedy trial

rights would not have been successful, Appellant has not demonstrated his

counsel was incompetent or established any prejudice.

      {¶41} “When considering whether trial counsel's representation

amounts to deficient performance, ‘a court must indulge a strong

presumption that counsel's conduct falls within the wide range of reasonable

professional assistance.’ ” State v. Walters, supra, at ¶ 23 quoting Strickland

at 689. “Thus, ‘the defendant must overcome the presumption that, under

the circumstances, the challenged action might be considered sound trial

strategy.’ ” Id. “A properly licensed attorney is presumed to execute his

duties in an ethical and competent manner.” State v. Taylor, 4th Dist.
Ross App. No. 14CA3461                                                       22

Washington No. 07CA1, 2008-Ohio-482, ¶ 10, citing State v. Smith, 17 Ohio

St.3d 98, 100, 477 N.E.2d 1128 (1985).

      {¶42} Appellant’s argument has no merit. As set forth in our

resolution of Appellant’s first assignment of error, Appellant’s speedy trial

rights were not violated by April 28, 2014, as argued. Appellant’s speedy

trial time had not expired when his pro se motion to dismiss was filed on

February 7, 2014, nor had it expired in late April 2014 when, as argued, his

trial counsel erred by not pursuing dismissal. As such, Appellant’s counsel

did not render ineffective assistance by failing to pursue a motion which

would not have been successful.

      {¶43} In State v. Davis, 7th Dist. Mahoning No. 08MA80, 2009-

Ohio-4639, Davis' argument of ineffective assistance of counsel was

premised on the fact that the speedy trial time had run when his motion to

dismiss was filed. In that case, the court of appeals held since Davis could

not show a speedy trial violation, Davis could not show that but for counsel's

error he would have insisted on going to trial instead of pleading guilty. The

appellate court found no merit to Davis’ ineffective assistance claim.

      {¶44} The same is true here. Appellant’s counsel’s performance was

not deficient nor was Appellant prejudiced by his counsel’s performance.

Furthermore, Appellant has not argued any other alleged errors or omissions
Ross App. No. 14CA3461                                                             23

of his counsel. For the foregoing reasons, Appellant’s second assignment of

error is without merit. As such, it is hereby overruled.

                  ASSIGNMENT OF ERROR THREE -
                 MANIFEST WEIGHT OFTHE EVIDENCE

                        A. STANDARD OF REVIEW

      {¶45} “Weight of the evidence concerns ‘the inclination of the

greater amount of credible evidence, offered in a trial, to support one side of

the issue rather than the other. It indicates clearly to the jury that the party

having the burden of proof will be entitled to their verdict, if, on weighing

the evidence in their minds, they shall find the greater amount of credible

evidence sustains the issue which is to be established before them. Weight

is not a question of mathematics, but depends on its effect in inducing

belief.’ ” State v. Wickersham, 4th Dist. Meigs No. 13CA10, 2015-Ohio-

2756, ¶ 24, quoting, Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-

2179, 972 N.E.2d 517, ¶ 12, quoting State v. Thompkins, 78 Ohio St. 3d at

387, quoting Black's Law Dictionary 1594 (6th Ed. 1990).

      {¶46} When an appellate court considers a claim that a conviction is

against the manifest weight of the evidence, the court must dutifully

examine the entire record, weigh the evidence, and consider the credibility

of witnesses. Wickersham, supra, at ¶ 25. The reviewing court must bear in

mind, however, that credibility generally is an issue for the trier of fact to
Ross App. No. 14CA3461                                                          24

resolve. Id. See, State v. Issa, 93 Ohio St. 3d 49, 67, 752 N.E.2d 904 (2001);

State v. Murphy, 4th Dist. Ross No. 07CA2953, 2008-Ohio-1744, ¶ 31.

“Because the trier of fact sees and hears the witnesses and is particularly

competent to decide ‘whether, and to what extent, to credit the testimony of

particular witnesses,’ we must afford substantial deference to its

determinations of credibility.” Id., quoting Barberton v. Jenney, 126 Ohio

St.3d 5, 2010-Ohio-2420, 929 N.E.2d 1047, ¶ 20, quoting State v. Konya,

2nd Dist. Montgomery No. 21434, 2006-Ohio-6312, ¶ 6, quoting State v.

Lawson, 2nd Dist. Montgomery No. 16288 (Aug. 22, 1997). As the Eastley

court explained:

       “ ‘[I]n determining whether the judgment below is manifestly
      against the weight of the evidence, every reasonable intendment
      must be made in favor of the judgment and the finding of facts.

      ***

      If the evidence is susceptible of more than one construction, the
      reviewing court is bound to give it that interpretation which is
      consistent with the verdict and judgment, most favorable to
      sustaining the verdict and judgment.’ ” Eastley at ¶ 21, quoting
      Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St. 3d 77, 80, 461
N.E.2d 1273 (1984), fn.3, quoting 5 Ohio Jurisprudence 3d,
      Appellate Review, Section 60, at 191-192 (1978).

      {¶47} Thus, an appellate court will leave the issues of weight and

credibility of the evidence to the fact finder, as long as a rational basis exists

in the record for its decision. Wickersham, supra, at ¶ 25; State v.
Ross App. No. 14CA3461                                                          25

Picklesimer, 4th Dist. Pickaway No. 11CA9, 2012-Ohio-1282, ¶ 24; accord

State v. Howard, 4th Dist. Ross No. 07CA2948, 2007-Ohio-6331, ¶ 6 (“We

will not intercede as long as the trier of fact has some factual and rational

basis for its determination of credibility and weight.”).

       {¶48} Once the reviewing court finishes its examination, the court

may reverse the judgment of conviction only if it appears that the fact-finder,

when resolving the conflicts in evidence, “ ‘clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed

and a new trial ordered .’ ” Wickersham, supra at ¶ 26, quoting, Thompkins,
78 Ohio St. 3d at 387, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485
N.E.2d 717 (1st Dist. 1983). A reviewing court should find a conviction

against the manifest weight of the evidence only in the “ ‘exceptional case in

which the evidence weighs heavily against the conviction.’ ” Id., quoting

Martin, 20 Ohio App.3d at 175; State v. Lindsey, 87 Ohio St. 3d 479, 483,

721 N.E.2d 995 (2000).

                           B. LEGAL ANALYSIS

      {¶49} Under the third assignment of error, Appellant argues the

record does not support the jury’s verdict on either conviction as the State

produced insufficient evidence to show he knowingly possessed either a

controlled substance or one or more chemicals used in the manufacture of a
Ross App. No. 14CA3461                                                       26

controlled substance. Appellant argues the only evidence of actual

possession is William Byerly’s testimony that on October 16, 2013, he

arrived at Sherry Anderson’s residence and drove Appellant, Anderson, and

others to Walmart to purchase Sudafed. Appellant points out that this

testimony was not supported by physical evidence and was directly refuted

by other testimony. Appellant argues Byerly’s recollection is not reliable

because Byerly admitted to taking Subutex, smoking methamphetamine, and

testified he was “buzzed” and “high” when the events occurred.

      {¶50} Furthermore, Appellant argues the State showed only

proximity to the recovered 167.7 grams of methamphetamine located in a jar

in the residence. Appellant points out the jar containing a partial thumb

print was located in the kitchen while he had been sleeping and was

apprehended behind the residence. Appellant contended at trial that the jar

was routinely used as a drinking glass. He testified he went to bed while

others in the residence were up and active. He emphasizes the State

presented no evidence as to when the fingerprint was made on the jar, nor

were his fingerprints found on the actual ingredients or packaging of the

methamphetamine production. Appellant attacks Byerly’s credibility while

urging reliance on his own.
Ross App. No. 14CA3461                                                         27

      {¶51} At the two-day trial, the State presented testimony from Ross

and Pickaway County law enforcement officers, two forensic scientists from

the Ohio Bureau of Criminal Investigations (BCI), and Appellant’s co-

defendant William Byerly, III. Appellant testified on his own behalf and

called Detective Stanley Addy and Sherry Anderson. All witnesses’

testimony pertained to: (1) the events which transpired on October 16, 2013;

(2) the execution of the search warrant on October 17, 2013 at Appellant’s

residence located at 17291 S.R. 327 in Laurelville, Ohio; or (3) the transport,

processing, testing, and findings regarding the evidence found at the

residence.

      {¶52} Detective Alan Lewis, a career law enforcement officer

currently with the Ross County Sheriff’s Department, was lead investigator

with the search warrant execution at Appellant’s residence. He testified that

as he approached the residence he smelled a strong chemical odor.

Detective Lewis identified various exhibits, including State’s Exhibit A, a

pill grinder located in the kitchen area; State’s Exhibit T, coffee filters; and

State’s Exhibit B, a ball mason jar. Detective Lewis testified he interviewed

Sherry Anderson, William Byerly, III, and Appellant. Detective Lewis

testified Appellant admitted that he knew meth was being cooked in the

residence, but Appellant also claimed he had nothing to do with it.
Ross App. No. 14CA3461                                                           28

      {¶53} Detective Jason Park testified he was employed by the

Pickaway County Sheriff’s Office and the US 23 Major Drug Crimes Task

Force. He participated in the execution of the search warrant. Detective

Park testified when the tactical team made entry in the front of the trailer, he

was outside at the back of it. He identified State’s Exhibit M as a

photograph of the rear of the trailer. Park testified when he first arrived at

the back, nobody was there. However, when the tactical team entered the

front door, Appellant then exited the back door. Detective Park testified

Appellant was not already outside when the search and entry team arrived,

and Detective Park denied seeing a dog there. Park ordered Appellant to

show his hands and other team members ordered Appellant to the ground.

Detective Park also assisted by observing and collecting evidence of the

manufacture of methamphetamine.

      {¶54} On cross-examination, Detective Park identified Defense

Exhibit 11, a report he generated regarding the execution of the warrant.

Detective Park acknowledged the report does not contain the information

that Appellant was at the back of the trailer.

      {¶55} Detective Doug Davis testified he was employed by the

Circleville Police Department and the US 23 Major Crime Task Force. He

was part of the entry team and the search team. Davis testified he smelled a
Ross App. No. 14CA3461                                                          29

strong smell of chemicals within the residence. Davis testified he collected

two pots (methamphetamine labs in pop bottle vessels), two generators, a set

of scales, and liquid in a mason jar. He testified one of the generators was in

the kitchen window, extracting fumes out of the kitchen. Davis further

testified there was lithium located in one of the bottles, and a cold pack in

the kitchen. Davis identified State’s Exhibit F, a photograph of a mason jar

with liquid in it. Davis testified the mason jar was found underneath the

cabinet on the counter top in the kitchen. Davis further identified State’s

Exhibit G, the mason jar that once contained the liquid. Davis testified he

extracted the liquid into separate vials and submitted them to BCI for testing.

      {¶56} Davis also identified State’s Exhibit K, which contained two

receipts and a blister pack of nasal decongestant. A Walmart receipt

indicated someone had purchased brake cleaner. The second receipt

indicated purchase of drain cleaner from Menards. Davis testified both

items and the cold pack were used in the manufacture of methamphetamine.

      {¶57} Davis further identified State’s Exhibit I, a photograph of the

Sudafed box and an actual opened battery wrapper. He located the empty

box of Sudafed in the trash can. Davis testified State’s Exhibit J was a

photograph of the items that were removed from the trash can and laid out
Ross App. No. 14CA3461                                                          30

by him, which included an open battery pack, an ice compress, engine starter

fluid, two green bottles with a substance in the bottom, and blister packs.

      {¶58} On cross-examination, Davis admitted he did not know who

put the receipts in the trash can. He also admitted he did not contact

Menards or Walmart to attempt to obtain any video of the person or persons

making the purchases.

      {¶59} Stanley “Joe” Addy testified he was employed by the Ross

County Sheriff’s office as a detective on October 17, 2013. He also assisted

with evidence collection and taking photographs when the warrant was

executed. He testified as each officer found an item, they brought it to him

to photograph, log, and bag as evidence. He also photographed each item in

the location where it was found. Detective Addy identified State’s Exhibit

S, a handwritten log of the items collected at the scene, noting the name of

the item, the name of the detective, and the location of the item. All items

were secured in his office at the Ross County Law Enforcement complex

until they could be locked into a locker.

       {¶60} Detective Addy identified State’s Exhibit P, a photograph of

the kitchen table of the residence. He testified he retrieved starting fluid,

tubes, and white powder from the kitchen table. He further identified State’s

Exhibit R, a photograph of a can of starting fluid, scales, brake fluid, tubing
Ross App. No. 14CA3461                                                        31

with tape, a salt container with white powder, a pipe and a baggy with white

powder, which he collected.

       {¶61} The jury also heard testimony from Jamie Hafner, who testified

he was employed with corrections at the Ross County Jail on October 17,

2013. He booked and fingerprinted Appellant. He identified State’s Exhibit

N, two copies of fingerprint cards for Appellant and Sherry Anderson.

       {¶62} Detective Wheaton, another employee of the Ross County

Sheriff’s Department, testified he transported evidence to BCI on November

21, 2013. He worked with another officer, John Branham, who was new and

unsure of the procedures. Wheaton identified State’s Exhibit 6, a

submission sheet showing which items he transported for testing. All the

items bore Deputy Branham’s name and remained in both officers’ custody

and control. However, Detective Wheaton testified he watched as Deputy

Branham performed the transport process.

       {¶63} Darryl Robinson testified he was employed by the Ross

County Sheriff’s Department as an evidence technician on December 30,

2013. He testified on that date, he transported State’s Exhibit A, a yellow

manila envelope with the prints of Bryan Bailey and Sherry Anderson to

BCI.
Ross App. No. 14CA3461                                                        32

      {¶64} The jury also heard testimony from BCI experts who

examined, processed, and tested the evidence submitted in this case. Ashley

Owen testified her job duties involve the examination and processing of

evidence and the preservation of latent prints. Ms. Owen was qualified by

the court to testify as an expert witness. She identified State’s Exhibit DD,

an original report she prepared of her findings in this matter. Ms. Owen

testified that her examination and comparison revealed that Appellant’s right

thumb print matched State’s Exhibit G, and BCI number 2.2 on her report,

the smaller mason jar.

      {¶65} Stanton Wheasler, also of BCI, testified he analyzed evidence

for the presence of controlled substances and testified as an expert about his

findings. He analyzed 6 pieces of evidence. He testified he found a trace

amount of pseudoephedrine on State’s Exhibit A, the grinder. He also found

167.6 grams of methamphetamine, liquid and solid, in the two vials, State’s

Exhibit H. He also identified State’s Exhibit EE, the report he prepared of

his findings.

      {¶66} William Byerly, III, Appellant’s co-defendant, testified on

behalf of the State of Ohio. At the time of his testimony, he was residing at

a locked down correctional and treatment facility. Byerly testified he was

charged with illegal assembly or possession of chemicals for manufacture.
Ross App. No. 14CA3461                                                         33

He testified although his charges were not reduced as part of his plea

agreement, the State recommended he be placed in the treatment facility.

Byerly acknowledged a prior conviction for trafficking in heroin in 2009.

      {¶67} Byerly testified on October 16, 2013, he was invited to

Appellant’s residence by Jay Long. When he arrived, Appellant, Anderson,

Jay, and Carly were present. Byerly testified when he arrived, Appellant

asked him to take the group to buy a box of Sudafed and offered him $20.00

to do so. Byerly testified he drove everyone to Walmart in Circleville. At

first the others tried to purchase it, but ultimately, Byerly ended up going

inside to make the purchase. He then handed the Sudafed to Appellant.

Byerly testified they returned to the residence around 10:00 or 10:30.

      {¶68} Byerly further testified that later, Appellant, Jay, and he left for

approximately 40 minutes. When they returned, Byerly testified he never

left the residence until the law enforcement officers arrived. Byerly testified

he saw plastic bottles and a pump on a table in the kitchen. He testified

Appellant, Jay, and Sherry Anderson were in and out of the kitchen. Byerly

testified he actually saw Appellant and Jay using a pump to blow something

out the window. During this time, Byerly took two Subutex pills and
Ross App. No. 14CA3461                                                                                      34

smoked some meth.6 He testified everybody at the residence except Carly

Hinton was “dabbling” with the methamphetamine.

         {¶69} On cross-examination, Byerly acknowledged he was laid off

and had no income in October 2013. He reiterated he purchased the Sudafed

and it was placed in a white paper bag. He handed it to Appellant in the

driveway of the trailer. He testified Appellant took the Sudafed inside the

trailer and Byerly thought he saw it lying on the countertop once. He

testified he did not know how to make meth and he had never made it

previously. Byerly testified he had met Appellant once or twice before and

he was not familiar with the trailer. He testified he never saw Jay working

on the stereo system in Anderson’s car. Byerly denied having meth and

bringing it to the premises. He denied bringing the box with the equipment

for making meth to the premises.

         {¶70} Defense counsel played a video interview of Byerly with

Detective Lewis and asked Byerly various questions. The record indicates

the video was difficult to hear. When counsel questioned Byerly about

inconsistencies, Byerly testified that his recollections in court were

“probably” better than they were at the time of the interview because he was

“probably rambling” at the time. He clarified that the group “probably”

6
 On cross-examination, Byerly testified that Subutex is like Suboxone, generally a substitute for heroin.
He admitted he did not have a prescription for the Subutex.
Ross App. No. 14CA3461                                                       35

returned from Walmart about 10:30 p.m. He testified although he heard

himself talk about giving Jay a ride on the video, he didn’t know he was

being questioned about Appellant.

      {¶71} At the close of the State’s case, defense counsel moved for a

Crim.R. 29 judgment of acquittal of the charges. The trial court denied the

motion.

      {¶72} When Appellant presented his case, he began by recalling

Detective Addy. Addy identified State’s Exhibit X, a mason jar with

fingerprints and a yellow lid. Detective Addy testified Detective Davis gave

him the mason jar for inventory. He also identified Defendant’s Exhibit 7

and State’s Exhibit P, a photograph of the container with the yellow lid. He

testified there was liquid in the yellow lid container, Defendant’s Exhibit 7.

He further identified State’s Exhibit P, noting a plastic container in the

foreground without a yellow lid and without any liquid. Detective Addy

testified he did not know what happened to the contents of the container with

the yellow lid, but he thought it was put into another container and collected

as evidence. He further testified it was possible that the liquid was

destroyed at the scene. However, he also acknowledged there was no

evidence that the liquid was destroyed at the scene.
Ross App. No. 14CA3461                                                      36

      {¶73} The defense also called Sherry Anderson. Anderson testified

that on October 17, 2013, she lived at the S.R. 327 address with Appellant.

She acknowledged an intermittent romantic relationship since May 2012.

Anderson testified Appellant regularly used meth, however, she denied

Appellant made or smoked it. On October 16, 2013, Anderson had been

awake for three days. She had smoked meth, marijuana, and taken Vicodin.

She testified she didn’t think smoking meth had an effect on her memory.

      {¶74} Anderson acknowledged she had been charged with illegal

assembly and aggravated drug possession stemming from the October 2013

events. It was her understanding that if she pled guilty, she would receive an

18-month sentence with credit for time served if she testified consistent with

her statement given to Detective Lewis. She also acknowledged a prior

complicity to petty theft conviction.

      {¶75} Anderson’s testimony began by her describing the layout of the

trailer. She also testified she and Appellant used mason jars as drinking

glasses. According to Anderson, on October 16, 2013, Jay and Carly arrived

around noon to fix her car. Anderson testified Byerly stopped by around

3:00 or 4:00. Anderson testified she traded a car stereo to Byerly for $30.00

and some methamphetamine. Then she and Carly smoked it.
Ross App. No. 14CA3461                                                        37

      {¶76} Anderson testified when she and Appellant saw a box of

chemicals to make meth in the trunk of Byerly’s car, Appellant became

upset. Anderson identified Defendant’s Exhibit 3, a photograph which

depicted the box in the back of Byerly’s car. Anderson testified Appellant

asked Byerly to leave, and he did so around 6:00 to 7:00.

      {¶77} Carly and Jay stayed overnight. Appellant and Sherry argued

about the meth situation. Then they went to bed around 10:00. Anderson

testified Appellant did not get out of bed until they woke up the next day.

      {¶78} Anderson testified when they woke up around 9:00 or 10:00

the next morning, Appellant was mad because there were fumes in the

house. Anderson testified Appellant let the dogs out the back way and went

out to urinate off the back porch, as he usually did. She specifically testified

she saw Appellant go out the back door. She also testified the dogs came

back in. Anderson stayed in bed until the police arrived. Anderson denied

knowing methamphetamine was being manufactured at her home. She

realized that’s what was happening when she woke up and smelled fumes

and when she was arrested. She also denied that she or Appellant

accompanied Byerly to Walmart on October 16, 2013.

      {¶79} Appellant, the final witness, also testified to an intermittent

romantic relationship with Anderson. He testified she struggled with
Ross App. No. 14CA3461                                                        38

addiction to methamphetamine, however, he denied ever using it. Appellant

testified he has spinal stenosis and attention deficit hyper activity disorder.

He takes Hydrocodone and Ritalin by prescription. He receives income for

his disabilities. He also drinks 17 or 18 beers a day and sometimes

moonshine. Appellant acknowledged he has prior convictions for

conveyance of prohibited items, escape, breaking and entering, and theft.

      {¶80} Appellant testified Carly and Jay came over on October 16,

2013. They came so Jay could work on Anderson’s car, but also to bring

Appellant a bag of marijuana. Appellant testified Jay invited Byerly over

that day. While Jay was working on the vehicle, he opened the trunk of

Byerly’s car to get electrical tape. Then Appellant saw a white box with

tubes sticking out in the truck. He identified Defense Exhibit 4, the white

box Appellant saw in Byerly’s car. Appellant also saw a white

pharmaceutical bag containing cold pills but he denied bringing the box into

his house. Appellant denied asking Byerly to take him to Walmart to buy

Sudafed.

      {¶81} Appellant was disgusted when he saw the chemicals in his

driveway. He went inside to get a beer. Appellant saw Carly, Byerly, and

Anderson sitting at the kitchen table smoking meth. Appellant denied

leaving his bedroom after he went to bed, until he woke up to the smell of
Ross App. No. 14CA3461                                                      39

fumes. He reacted by kicking the bed and saying “It better not be what I

think’s going on out there…” Appellant then went out to urinate and let his

dog out. When he came back and started to close the door, the SWAT team

ordered him to get on the ground.

      {¶82} Appellant denied:

            1) Cooking meth in his kitchen. He testified he was
            scared to death of being blown up.

            2) Having starter fluid, cold packs, lye, and batteries in
            his home before October 16-17, 2013.

            3) Knowing meth was being cooked in his house. He
            was aware the others were using, but not cooking meth.

            4) Seeing Byerly return to his house or inviting him
            back.

            5) Awareness of a jar in his kitchen containing liquid
            and solid methamphetamine.

            6) Telling Detective Lewis that Jay was cooking meth all
            night.

            7) Seeing the receipts from Menards and Walmart prior
            to trial.

            8) Purchasing brake fluid from Walmart or drain cleaner
            from Menards in October 2013.

            9) Asking Byerly to take him to Walmart to purchase
            Sudafed.

      {¶83} We do not believe that appellant's illegal manufacture

conviction weighs heavily against conviction. Instead, we conclude, after
Ross App. No. 14CA3461                                                       40

our review of the evidence, that the evidence leads to a rational conclusion

that appellant knowingly assembled and possessed the chemicals used to

make methamphetamine, and that he knowingly engaged in some part of the

manufacturing process. We further find the evidence leads to the rational

conclusions that Appellant possessed the finished product.

      {¶84} Appellant was convicted of illegal assembly or possession of

chemicals for the manufacture of drugs, R.C. 2925.041, and aggravated

possession of drugs, R.C. 2925.11, which provides:

      “(A) No person shall knowingly assemble or possess one or
      more chemicals that may be used to manufacture a controlled
      substance in schedule I or II with the intent to manufacture a
      controlled substance in schedule I or II in violation of section
      2925.04 of the Revised Code.

      (B) In a prosecution under this section, it is not necessary to
      allege or prove that the offender assembled or possessed all
      chemicals necessary to manufacture a controlled substance in
      schedule I or II. The assembly or possession of a single
      chemical that may be used in the manufacture of a controlled
      substance in schedule I or II, with the intent to manufacture a
      controlled substance in either schedule, is sufficient to violate
      this section.”

Further, R.C. 2925.11, possession of controlled substances, provides: “(A)

No person shall knowingly obtain, possess, or use a controlled substance or

a controlled substance analog.”

      {¶85} In Wickersham, supra, at ¶ 30, we reiterated that “A person

acts knowingly, regardless of his purpose, when he is aware that his conduct
Ross App. No. 14CA3461                                                       41

will probably cause a certain result or will probably be of a certain nature. A

person has knowledge of circumstances when he is aware that such

circumstances probably exist.” Id. See also R.C. 2901.22(B). “With regard

to the ability to prove an offender's intentions, the Ohio Supreme Court has

recognized that ‘intent, lying as it does within the privacy of a person's own

thoughts, is not susceptible [to] objective proof.’ ” Wickersham, supra,

quoting, State v. Wilson, 12th Dist. Warren No. CA2006-01-007, 2007-

Ohio-2298, ¶ 41, quoting State v. Garner, 74 Ohio St. 3d 49, 60, 656 N.E.2d
623 (1995). Thus, “whether a person acts knowingly can only be

determined, absent a defendant's admission, from all the surrounding facts

and circumstances * * *.” State v. Huff, 145 Ohio App. 3d 555, 563, 763
N.E.2d 695 (1st Dist. 2001). Wickersham, supra, at ¶ 30.

      {¶86} Furthermore, “ ‘Manufacture’ means to plant, cultivate,

harvest, process, make, prepare, or otherwise engage in any part of the

production of a drug, by propagation, extraction, chemical synthesis, or

compounding, or any combination of the same, and includes packaging,

repackaging, labeling, and other activities incident to production.”

Wickersham, supra, at ¶ 31. R.C. 2925.01(J).

      {¶87} In State v. Gavin, 4th Dist. Scioto No.13CA3592, 2015-Ohio-

2996, ¶ 35, we observed: “ ‘[P]ossession’ is defined as ‘having control over
Ross App. No. 14CA3461                                                       42

a thing or substance, but may not be inferred solely from mere access to the

thing or substance through ownership or occupation of the premises upon

which the thing or substance is found.’ ” R.C. 2925.01(K). “Possession may

be actual or constructive.” Gavin, supra, quoting State v. Moon, 4th Dist.

Adams No. 08CA875, 2009-Ohio-4830, ¶ 19, citing State v. Butler, 42 Ohio

St.3d 174, 175, 538 N.E.2d 98 (1989) (“[t]o constitute possession, it is

sufficient that the defendant has constructive possession”).

      {¶88} “ ‘Actual possession exists when the circumstances indicate

that an individual has or had an item within his immediate physical

possession.’ ” Gavin, supra, at ¶ 36, State v. Kingsland, 177 Ohio App. 3d
655, 2008-Ohio-4148, 895 N.E.2d 633, ¶ 13 (4th Dist.), quoting State v. Fry,

4th Dist. Jackson No. 03CA26, 2004-Ohio-5747, ¶ 39. “Constructive

possession exists when an individual knowingly exercises dominion and

control over an object, even though that object may not be within his

immediate physical possession.” Gavin, supra, quoting State v. Hankerson,

70 Ohio St. 2d 87, 434 N.E.2d 1362 (1982), syllabus; State v. Brown, 4th

Dist. Athens No. 09CA3, 2009-Ohio-5390, ¶ 19. For constructive

possession to exist, the State must show that the defendant was conscious of

the object's presence. Gavin, supra; Hankerson at 91; Kingsland at ¶ 13.

Both dominion and control, and whether a person was conscious of the
Ross App. No. 14CA3461                                                         43

object's presence may be established through circumstantial evidence.

Gavin, supra; Brown at ¶ 19. “Moreover, two or more persons may have

joint constructive possession of the same object.” Id.

      {¶89} In Wickersham, the defendant was not on the premises he

shared with his significant other when law enforcement officers discovered

an active methamphetamine lab and precursors. There, the defendant was

concerned with the lack of direct evidence to connect him to the

methamphetamine lab in the truck and to the materials in his girlfriend’s

home. However, we pointed out the state was not required to prove that

Wickersham was the individual who assembled all of the materials located

or that he started the process of manufacturing methamphetamine. Instead,

we observed the State needed only to prove that Wickersham engaged in any

part of the production of methamphetamine. R.C. 2929.01(J).

      {¶90} Furthermore, in Wickersham we noted the well-established law

holding, however, that “a defendant may be convicted solely on the basis of

circumstantial evidence.” Id. at 9; State v. Nicely, 39 Ohio St. 3d 147, 151,

529 N.E.2d 1236 (1988). “Circumstantial evidence and direct evidence

inherently possess the same probating value.” Jenks, paragraph one of the

syllabus. “Circumstantial evidence is defined as ‘[t]estimony not based on

actual personal knowledge or observation of the facts in controversy, but of
Ross App. No. 14CA3461                                                      44

other facts from which deductions are drawn, showing indirectly the facts

sought to be proved. * * * ’ ” Nicely, 39 Ohio St. 3d at 150, quoting Black's

Law Dictionary (5 Ed. 1979) 221.

      {¶91} In Wickersham, to show the defendant’s knowledge of and

connection to the precursors and methamphetamine, the State relied upon

testimony that Wickersham lived where the precursors and

methamphetamine were found by law enforcement officials. We found the

evidence further showed that Wickersham knew, or probably knew, that

methamphetamine was being manufactured on the premises. A search of the

premises revealed copious amounts of materials used to manufacture

methamphetamine in the bedroom Wickersham shared with his significant

other and in the attic located near the bedroom. Wickersham, supra, at ¶ 35.

See also State v. Kirkby, 9th Dist. Summit Nos. 27381 and 27399, 2015-

Ohio-1520, ¶ 23 and ¶ 25 (concluding that defendant's illegal manufacture of

methamphetamine conviction not against the manifest weight of the

evidence and noting that premises contained “copious amounts of chemicals,

residue, drug paraphernalia” and “an active one-pot meth lab”). In

Wickersham, the search also uncovered active methamphetamine production

in a truck parked next to the premises. We held the amount of chemicals
Ross App. No. 14CA3461                                                         45

and paraphernalia found in the bedroom suggests that appellant knew that

methamphetamine was being produced on the premises.

      {¶92} In the case sub judice, the search of Appellant’s residence also

yielded copious amounts of chemicals and precursors for the manufacture of

methamphetamine. In the kitchen of the mobile home where Appellant

resided, officers found: a pill grinder with a trace amount of

pseudoephedrine, coffee filters, two green bottle “labs”, generators, scales,

liquid in a mason jar, lithium in a plastic bottle, an empty box of Sudafed in

the kitchen trash can, receipts from Walmart and Menards in the kitchen

trash can evidencing the purchase of brake fluid and drain cleaner, the empty

blister packs, tubing, a salt container with white powder, a pipe, and a baggy

with white powder. BCI scientist Stanton Wheasler testified the two vials of

methamphetamine contained 167.6 grams of liquid and solid

methamphetamine. The vials came from State’s Exhibit G, the mason jar,

and were extracted into the two vials according to the testimony of Detective

Davis.

      {¶93} In addition, Detective Lewis testified when he approached the

trailer, he smelled a strong chemical odor. Detective Davis testified to the

strong smell of chemicals within the residence. In fact, he testified a

generator was in the kitchen window extracting fumes when he first arrived.
Ross App. No. 14CA3461                                                       46

This leads to the inference that the officers had entered an active

methamphetamine lab or one that had been so recently active that it was

necessary to extract the fumes at the time the officers arrived.

      {¶94} In Wickersham, the evidence additionally suggested that the

defendant engaged in some part of the manufacture of methamphetamine.

We noted:

      “Some of the ingredients necessary to produce
      methamphetamine were prepared inside the residence. The
      officers discovered stripped lithium batteries and cold pack
      bladders throughout the bedroom and attic. The officers
      testified that both are precursors to the manufacture of
      methamphetamine. A logical inference is that someone in
      [the]residence prepared the lithium batteries and cold packs so
      that they could be used to produce methamphetamine.”

We pointed out that although the state did not present any direct evidence

that Wickersham was the individual who stripped the lithium batteries or

removed the bladders from the cold packs, it did present ample

circumstantial evidence to that effect.

      {¶95} Here the officers found the empty box of Sudafed in the trash,

the empty blister packs, and the opened battery wrapper. They also found

solid and liquid methamphetamine. Prior to the officers’ arrival, someone

was extracting the fumes from the kitchen and out the window. This would

be circumstantial evidence of Appellant’s involvement. However, there is
Ross App. No. 14CA3461                                                       47

direct evidence that Appellant engaged in a part of the manufacture of

methamphetamine through the testimony of William Byerly, III.

      {¶96} Byerly specifically testified when he arrived at Appellant’s

residence on October 16, 2013, Appellant asked him to take the group to buy

a box of Sudafed and offered him $20.00 to do so. He testified he drove the

group there, made the purchase himself, and handed the box of Sudafed in a

white paper bag to Appellant in Appellant’s driveway when they returned.

And, Byerly specifically testified during his time going back and forth from

the kitchen, he saw Appellant and Jay using the generator to extract the

fumes out of the kitchen window.

      {¶97} Furthermore, in Wickersham, the State also introduced into

evidence photographs of the upstairs bedroom and attic where numerous

chemicals, batteries, and cold packs were discovered. We held from this, the

jury could have inferred that appellant was aware of the drug activity and

methamphetamine production occurring at the residence. Here, the evidence

was found in a common area, the kitchen of Appellant’s residence. Both

Appellant and Sherry Anderson testified they went to bed at 10:00 or 10:30

p.m. and did not wake up or leave the room until the next morning. While

they both deny Appellant left the bedroom, from their testimony it may also

be inferred that they never left the home during the relevant time period.
Ross App. No. 14CA3461                                                                                     48

Appellant had a possessory interest as it was his residence, and it is

established that he was home on October 16, 2013 and October 17, 2013.

Based on the large amounts of chemicals found in the home, along with the

strong chemical odor, one can reasonably infer Appellant was aware of the

drug activity and meth production occurring inside his home.7

         {¶98} As in Wickersham, the nature of some of the evidence against

Appellant is circumstantial. The only direct evidence the jury had that

Appellant constructively and/or actively possessed the precursors for which

to manufacture methamphetamine and possess the controlled substance is

Byerly’s testimony, which contradicts Appellant’s and Sherry Anderson’s.

Byerly, as previously stated, had a prior felony conviction, was arrested out

of the same incident involving Appellant, made a plea agreement with the

State, and admitted he was using illegal substances the morning of his arrest.

His credibility is indeed subject to scrutiny.

          {¶99} In State v. Seal, 4th Dist. Highland No. 13CA1, 2014-Ohio-

4167, Seal was convicted of illegal manufacture of drugs, illegal assembly

7
  In Wickersham, we also concluded the jury could have inferred, from the prevalence of chemicals and
materials used to make methamphetamine and appellant's and Holter's relationship, that the two were
partners in a romantic sense and partners in manufacturing methamphetamine. Id. at ¶ 36. See State v.
Smith, 3rd Dist. Paulding No. 11-95-7 (Nov. 17, 1995) (observing that large quantity of narcotics found
throughout the house, including defendant's bedroom, constituted circumstantial evidence of defendant's
knowledge of and control over those narcotics). Thus, this is not a case in which the only evidence of
appellant's guilt is his status as a resident of the premises. See State v. Haynes, 25 Ohio St. 2d 264, 270, 267
N.E.2d 787 (1971) (concluding that when law enforcement officers seize narcotics from jointly occupied
premises the defendant's status as a resident or lessee, standing alone, creates no inference of guilt).
Ross App. No. 14CA3461                                                         49

or possession of chemicals for the manufacture of drugs, and other charges.

A co-defendant, Ervin, testified that he was present in Seal’s camper just

prior to the arrival of law enforcement and that he witnessed Seal adding

lithium strips to a bottle in the camper, and shaking the bottle. Ervin also

claimed that Seal told him he was cooking methamphetamine.

       {¶100} Ervin admitted to being a methamphetamine user and to

having a prior theft conviction. Ervin also admitted that he was receiving a

plea deal in his own criminal case arising from these events in exchange for

his testimony. Ervin, however, denied cooking methamphetamine in the

camper, and testified that he was not under the influence of

methamphetamine while giving his testimony. We held that based on this

evidence, we could not say that the verdict was against the manifest weight

of the evidence. Specifically, we found:

      “The State presented credible evidence that Seal, at the least,
      had a possessory interest over the camper and its contents and
      that he was inside of the camper on the day in question. Thus,
      the evidence, if believed, could convince reasonable jurors that
      he was in constructive possession if not actual possession over
      the illegal chemicals and methamphetamine lab. Id. at 33.

       We recognize that Ervin's testimony is particularly important
      because it places Seal in the camper just prior to the search of
      the property and explicitly states that Seal was manufacturing
      methamphetamine. We also recognize that Ervin is an admitted
      methamphetamine user, convicted thief, and had an incentive to
      testify in the case. However, Ervin's credibility was a matter
      for the jury to decide. See State v. Fisher, 4th Dist. Jackson No.
Ross App. No. 14CA3461                                                          50

      11 CA10, 2012-Ohio-6260, 2012 WL 6738681, ¶ 9 (“[T]he
      weight of the evidence and witness credibility are issues that
      the trier of fact must determine. * * * The rationale for this
      view is that the trier of fact * * * is in the best position to view
      the witnesses and to observe their demeanor, gestures and voice
      inflections and to use those observations to weigh credibility.
      * * * Consequently, a jury may choose to believe all, part or
      none of the witness testimony.”). Moreover, other than Ervin's
      testimony regarding the distance between the camper and the
      house, we discern no obvious inconsistencies between his
      testimony and the testimony of the other witnesses, which
      would indicate that his testimony is trustworthy. Id. at 34.

       The jury here apparently found Ervin's testimony, or at least
      portions of it, to be credible. Even if the jury did not find Ervin
      credible, the verdict is still consistent with the State's other
      evidence establishing Seal's constructive possession or actual
      possession of the camper and its contents. Put another way,
      even without Ervin's testimony, more than enough evidence
      exists to support the verdict. Id. at 35.”

      {¶101} Similarly, the jury found Byerly’s testimony, or portions of it,

credible, while finding Appellant and Sherry Anderson’s testimony, or

portions of it, not as credible. The jury was properly instructed that it was

free to believe all, part, or none of the testimony.

      {¶102} Furthermore, even without Byerly’s testimony, the jury

verdict is consistent with the State’s other evidence establishing Appellant

knowingly engaged in some part of the manufacturing process and

constructively or actually possessed the finished product. The large amounts

of chemicals and precursors in Appellant’s residence alone is overwhelming.

And, Ashley Owen of BCI testified Appellant’s right thumbprint matched
Ross App. No. 14CA3461                                                          51

the print on State’s Exhibit G, the smaller mason jar which contained liquid

methamphetamine, as determined by BCI expert Stanton Wheasler.

      {¶103} Having examined the record, weighed the evidence, and

considered the credibility of the witnesses, we find a rational basis exists for

the jury’s verdict. In resolving the conflicts in the evidence, specifically,

among the testimony given by Appellant, his girlfriend, and a co-defendant,

we find no reason not to defer to the jury’s conclusion. We do not find the

jury clearly lost its way or that a manifest miscarriage of justice has

occurred. As such, we overrule Appellant’s third assignment of error and

affirm the judgment of the trial court.

                    ASSIGNMENT OF ERROR FOUR -
                    SUFFICIENCY OF THE EVIDENCE

                        A. STANDARD OF REVIEW

      {¶104} “The legal concepts of sufficiency of the evidence and weight

of the evidence are both quantitatively and qualitatively different.” Wright,

supra, at ¶ 22; State v. Thompkins, 78 Ohio St. 3d 380, 386, 678 N.E.2d 541

(1997). “When reviewing the sufficiency of the evidence, our inquiry

focuses primarily upon the adequacy of the evidence; that is, whether the

evidence, if believed, reasonably could support a finding of guilt beyond a

reasonable doubt.” State v. Davis, 4th Dist. Ross No. 12CA3336, 2013-

Ohio-1504, ¶ 12. “The standard of review is whether, after viewing the
Ross App. No. 14CA3461                                                        52

probative evidence and inferences reasonably drawn therefrom in the light

most favorable to the prosecution, any rational trier of fact could have found

all the essential elements of the offense beyond a reasonable doubt.” Id.,

citing Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560

(1979). Therefore, when we review a sufficiency of the evidence claim in a

criminal case, we review the evidence in a light most favorable to the

prosecution. State v. Hill, 75 Ohio St. 3d 195, 205, 661 N.E.2d 1068 (1996);

State v. Grant, 67 Ohio St. 3d 465, 477, 620 N.E.2d 50 (1993). A reviewing

court will not overturn a conviction on a sufficiency of the evidence claim

unless reasonable minds could not reach the conclusion the trier of fact did.

State v. Tibbetts, 92 Ohio St. 3d 146, 162, 749 N.E.2d 226 (2001); State v.

Treesh, 90 Ohio St. 3d 460, 484, 739 N.E.2d 749 (2001).

                           B. LEGAL ANALYSIS

      {¶105} When an appellate court concludes that the weight of the

evidence supports a defendant's conviction, this conclusion necessarily

includes a finding that sufficient evidence supports the conviction.

Wickersham, supra, at ¶ 27, citing State v. Pollitt, 4th Dist. Scioto No.

08CA3263, 2010–Ohio–2556, ¶ 15. “ ‘Thus, a determination that [a]

conviction is supported by the weight of the evidence will also be dispositive

of the issue of sufficiency.’ ” State v. Lombardi, 9th Dist. Summit No. 22435,
Ross App. No. 14CA3461                                                      53

2005-Ohio-4942, ¶ 9, quoting State v. Roberts, 9th Dist. Lorain No.

96CA006462 (Sept. 17, 1997). Having found Appellant’s convictions for

illegal assembly or possession of chemicals for the manufacture of drugs and

possession of drugs are supported by the manifest weight of the evidence,

we further find that the convictions are sustained by sufficient evidence. In

other words, having reviewed the record in its entirety, we find any rational

trier of fact would have found the essential elements of the charges against

Appellant proven beyond a reasonable doubt. As such, Appellant’s fourth

and final assignment of error has no merit and is hereby overruled. We

affirm the judgment of the trial court.

                                                JUDGMENT AFFIRMED.
Ross App. No. 14CA3461                                                       54

                           JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be
assessed to Appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Ross County Common Pleas Court to carry this judgment into execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE
UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL
COURT OR THIS COURT, it is temporarily continued for a period not to
exceed sixty days upon the bail previously posted. The purpose of a
continued stay is to allow Appellant to file with the Supreme Court of Ohio
an application for a stay during the pendency of proceedings in that court. If
a stay is continued by this entry, it will terminate at the earlier of the
expiration of the sixty day period, or the failure of the Appellant to file a
notice of appeal with the Supreme Court of Ohio in the forty-five day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of sixty days, the stay will terminate as of the date
of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Hoover, P.J. & Abele, J.: Concur in Judgment and Opinion.

                                        For the Court,


                                 BY: ____________________________
                                     Matthew W. McFarland,
                                     Administrative Judge

                          NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.